DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the Arguments/Remarks filed on 11/23/2021.
Claims 1-9, 13-20 and 22-29 have been amended.
Claims 12, 21 and 30 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: means for configuring a filter coefficient for a serving beam; means for applying the filter coefficient to the serving beam to determine an updated filtered measurement result; and means for reporting the updated filtered measurement result to a base station, in claims 22-30. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11, 13-17, 19, 20, 22-26, 28 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over da Silva et al. (US 2019/0141557, hereinafter “da Silva”) in view of Zhang et al. (US 2015/0023193, hereinafter “Zhang”), and further in view of Karrie et al. (US 2014/0248840, hereinafter “Karri”).
For claims 1, 13 and 22, da Silva discloses A method of wireless communication for a user equipment (UE) (The method 400 includes performing a plurality of radio measurements; see par. 0201 and Fig. 4), comprising:
configuring a first filter coefficient (UE determines at least one set of filtering configuration parameters or at least a subset of filtering configuration parameters based on the determined rules (e.g., k1 is signaled while k2 is determined based on a rule, and both k1 and k2 are used to configure filtering function f(k1, k2) for a UE measurement; see par. 0183 and also par. 0133-0140) for a serving beam (the filtering configuration parameter for beam-level measurements may depend on the beam configuration of the beams on which the UE is expected to perform a beam level radio measurement; see par. 0184);
reporting the updated filtered measurement result to a base station (The method may also include the UE reporting these measurements with some indication that they are associated with their filtering configuration; see par. 0179); and.
  However, da Silva does not explicitly disclose applying the filter coefficient to the serving beam to determine an updated filtered measurement result. Zhang discloses applying the first filter coefficient to the serving beam to determine an updated filtered measurement result (The network interface is further configured to apply a filter to the plurality of interference measurements to obtain a filtered interference measurement, wherein the filtered interference measurement is a function of a current interference measurement and one or more past interference measurements; see Zhang par. 0064, 0049 and Fig. 3). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in da Silva's invention to further improve long-term reliability of CQI and adapt the recursive filter based on one or more factors that may affect reliability of interference measurements at the client station (see Zhang par. 0017).
The combination of da Silva and Zhang does not explicitly disclose applying a second filter coefficient to a different beam pair, the second filter coefficient based in part on the first filter coefficient, a first sampling interval for the serving beam, and a second sampling interval for the different beam pair.  Karri discloses applying a second filter coefficient to a different beam pair (Operation 530 can include the wireless communication device 302 filtering the plurality of instantaneous measurement samples based on the modified filter coefficient to calculate a filtered measurement of the cell 304. Operation 304 can include the wireless communication device 302 calculating an adjusted measurement value for the cell 304 based at least in part on the filtered measurement… one or more further measurement values can be ), the second filter coefficient based in part on the first filter coefficient, a first sampling interval for the serving beam, and a second sampling interval for the different beam pair (example derivations of modified filter coefficients will now be described in accordance with some example embodiments…. The measurement period can be defined as Ts, and the wireless communication device 302 can capture measurement samples at a sampling rate of its choice. For purposes of non-limiting example, let Ts=200 ms and Ts' be the selected sampling rate….filter coefficient α' can be defined as: α’=1-(1-α) Ts’/Ts ; see Karri par. 0056-0066). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Karri's arrangement in da Silva’s invention to temporarily modify the filter coefficient (e.g., for a short period of time) so that the filter converges to the instantaneous measurement samples more quickly when such conditions are encountered (see Karri par.0067).
Specifically, for claim 13, da Silva discloses An apparatus for wireless communication at a user equipment (UE) (FIG. 3 illustrates a block diagram of a wireless device 50; see par. 0196), comprising: 
a memory (The processing circuitry 52 also includes a memory 64; see par. 0199 and Fig. 3); and 
at least one processor coupled to the memory and configured to (The wireless device 50 includes processing circuitry 52 that is operatively associated with the transceiver circuitry 56; see par. 0198 and Fig. 3):
For claims 2, 14 and 23, da Silva discloses The method of claim 1, wherein the configuring of the first filter coefficient for the serving beam is based on a filter coefficient-related measurement at the UE including at least one of a channel quality measurement (One set of the filtering parameters may be used by the UE for performing the RLM on single beam by estimating the DL radio link quality (e.g., signal quality such as SNR, SINR, etc.) using a certain type of reference signal (e.g.,RSx); see par. 0188), and channel type information (filter coefficients can be configured, e.g., fc1 for the latest measurement result and fc2 for the previously filtered measurement results, such as reference signal received power (RSRP), reference signal received quality (RSRQ), or SINR. In this case, embodiments may include different filter coefficients configured per RS Types, as they may have quite different beamforming properties or different configured values for cell level and beam-level measurements; see par. 0095, 0187).  
da Silva does not explicitly disclose wherein the configuring of the filter coefficient for the serving beam is based on a filter coefficient-related measurement at the UE including at least one of a Doppler estimate, a rotation estimate. Zhang discloses wherein the configuring of the first filter coefficient for the serving beam is based on a filter coefficient-related measurement at the UE including at least one of a Doppler estimate (the network interface 27 utilizes interfering channel characteristics to determine an interfering channel scenario indicative of reliability of interference measurements at the client station 25-1, and adapts the coefficient a(t,k) in accordance with the interfering channel scenario. The interfering channel scenario is based on any combination of one or more of (i) Doppler spread associated with interfering channel(s); see Zhang par. 0029), a rotation estimate (( (iii) spatial correlation 
For claims 3, 15 and 24, da Silva does not explicitly disclose The method of claim 2, further comprising: decreasing the first filter coefficient relative to the Doppler estimate. Zhang discloses The method of claim 2, further comprising: decreasing the first filter coefficient relative to the Doppler estimate (the network interface 27 is configured to decrease the value of the recursive filter coefficient a(t,k) when interference measurements are generally expected to have relatively high reliability, as indicated by relatively low Doppler spread associated with interfering channel( s) and/or relatively low spatial correlation in associated with interfering communication channel( s) and/or relatively high level of interference compared to signal level at the client station 25-1; see Zhang par. 0030, 0040). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in da Silva's invention to further improve long-term reliability of CQI and adapt the recursive filter based on one or more factors that may affect reliability of interference measurements at the client station (see Zhang par. 0017).
For claims 4, 16 and 25, da Silva does not explicitly disclose The method of claim 2, further comprising: increasing the first filter coefficient relative to the channel quality measurement. Zhang discloses The method of claim 2, further comprising: increasing the first filter coefficient relative to the channel quality measurement (the network interface 27 is 
For claims 5, 17 and 26, da Silva does not explicitly disclose The method of claim 2, further comprising: increasing the filter relative to the rotation estimate. Zhang discloses The method of claim 2, further comprising: increasing the filter relative to the rotation estimate (the network interface 27 is configured to increase the value of the recursive filter coefficient a(t,k) when interference measurements are generally expected to have relatively low reliability, as indicated by …relatively high spatial correlation associated with interfering channel(s); see Zhang par. 0030). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in da Silva's invention to further improve long-term reliability of CQI and adapt the recursive filter based on one or more factors that may affect reliability of interference measurements at the client station (see Zhang par. 0017).
For claim 7, 19 and 28, da Silva discloses The method of claim 2, further comprising: adjusting the filter coefficient based on a beam sampling rate (two different filtering configurations are configured when the two measurements or the signals used for the 
For claims 8, 20 and 29, da Silva discloses The method of claim 1, wherein the updated filtered measurement result is based on the first filter coefficient, a current received measurement, and a previous filtered measurement result (The UE shall: 1> for each beam measurement quantity that the UE performs measurements according to 5.5.3.1:  2> filter the beam measured result, before using for measurement reporting, by the following formula: where Mn is the latest received measurement result from the physical layer; Fn is the updated filtered beam measurement result, that is used for measurement reporting; Fn-1 is the old filtered beam measurement result, where F0 is set to M1 when the first measurement result from the physical layer is received; and a=½(k/4), where k is the filterCoefficient for the corresponding beam measurement quantity received by the quantityConfig, where k can be configured differently for beam measurement results based on SS Block and CSI-RS; see par. 0132-0140).
For claim 11, da Silva does not explicitly disclose The method of claim 9, wherein the first weight is between 0.5 and 0.95. Zhang discloses The method of claim 9, wherein the first weight is between 0.5 and 0.95 (upon detecting a particular interfering channel scenario, the network interface 27 adapts the recursive filter coefficient a by adjusting the coefficient a in the direction of an optimal coefficient a for the detected interfering channel scenario. Adjustment opt () is an optimal value of the coefficient a for a particular interfering channel scenario. In an embodiment, the recursive filter coefficient is initially set to a suitable value, such as a=0.5, for example, or another suitable value. The value of a is then adjusted, using a suitable ( e.g., predetermined) value astep based on the detected interfering channel scenario, in an embodiment. In an example embodiment, if Ir(t,k)<a0 , where a0 is a threshold value, indicating that interference at the client station 25-1 is small or nonexistent, then the network interface 27 increases the value of the recursive filter coefficient a until an optimal value of the coefficient a for low interference channel scenario is reached; see Zhang par. 0040). Examiner’s note: the upper value of 0.95 is merely a design choice. 
Claims 6, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over da Silva, Zhang and Karri, and further in view of Deenoo et al. (US 2020/0374960, hereinafter “Deenoo”).
For claims 6, 18 and 27, the combination of da Silva, Zhang and Karri does not explicitly disclose The method of claim 2, further comprising: adjusting the filter coefficient based on a line- of-sight measurement. Deenoo discloses The method of claim 2, further comprising: adjusting the filter coefficient based on a line- of-sight measurement (In NR, a lower layer link supervision/recovery mechanism may be specified, in addition to higher layer link supervision and recovery, to detect and recover from abrupt/frequent link failures (e.g., due to beam blockages, WTRU rotation, etc.); see Deenoo par. 0083; A WTRU may use methods to determine parameters and configuration when serving beam(s) have changed/ switched. Beam .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over da Silva, Zhang, Karri and Deenoo, and further in view of Tang et al. (US 2019/0238210, hereinafter "Tang").
For claim 9, the combination of da Silva, Zhang, Karri and Deenoo does not explicitly disclose The method of claim 8, wherein the filter coefficient includes a first weight to apply to the current received measurement and includes a second weight to apply to the previous filtered measurement result, wherein a sum of the first weight and the second weight is one. Tang discloses The method of claim 8, wherein the first filter coefficient includes a first weight to apply to the current received measurement and includes a second weight to apply to the previous filtered measurement result, wherein a sum of the first weight and the second weight is one (the first beam reference quality value of each beam may be determined by 
For claim 10, the combination of da Silva, Zhang, Karri and Deenoo does not explicitly disclose The method of claim 9, wherein the first weight is between zero and one. Tang discloses The method of claim 9, wherein the first weight is between zero and one (The filtering coefficient may be preset, or may be indicated by the network-side device to the terminal device. This is not limited in this embodiment of this application. It may be understood that a value of a may be any value between 0 and 1 (including 0 and 1), and a smaller value of a indicates a lower weight of the current beam quality; see Tang par. 0075). It would have been .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415